                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KURQE EUGENE LOVE,

              Petitioner,
                                                 CASE NO. 18-cv-11944
v.                                               HONORABLE VICTORIA A. ROBERTS

SHERMAN CAMPBELL,

           Respondent.
____________________________/

ORDER DENYING PETITIONER’S MOTION TO HOLD HIS PETITION IN ABEYANCE

       In 2018, petitioner Kurqe Eugene Love filed a pro se petition for the writ of

habeas corpus under 28 U.S.C. § 2254. The petition challenges petitioner’s state

convictions for several assault and weapon offenses. Currently pending before the

Court is Petitioner’s motion to hold his petition in abeyance. Because the motion does

not satisfy the prerequisites for staying a case, the Court will deny the motion.

                                     I. Background

       Following a bench trial in Wayne County Circuit Court, the trial court convicted

Petitioner of assault with intent to do great bodily harm less than murder (three counts),

felonious assault, felon in possession of a firearm, carrying a concealed weapon, and

possession of a firearm during the commission of a felony. The trial court sentenced

Petitioner to prison for 76 months to twenty years for the assaults with intent to do great

bodily harm and to lesser terms of imprisonment for the other convictions. The

Michigan Court of Appeals affirmed Petitioner’s convictions, and the Michigan Supreme

Court denied leave to appeal. See People v. Love, No. 328662, 2016 WL 7427089
(Mich. Ct. App. Dec. 20, 2016); People v. Love, 501 Mich. 868; 901 N.W.2d 398 (2017).

         In 2018, Petitioner filed his habeas petition, raising four claims regarding the

sufficiency of the evidence at trial, his trial attorney, and the constitutional right to a jury

trial. The State argues in an answer to the petition that Petitioner procedurally defaulted

two of his claims and that the state courts’ rejection of his claims did not result in

decisions that were contrary to clearly established federal law, unreasonable

applications of clearly established federal law, or unreasonable determinations of the

facts.

         Petitioner subsequently filed his motion to hold the habeas petition in abeyance.

He wants the Court to stay this case while he pursues state remedies for a new

constitutional claim. The State opposes the motion on grounds that Petitioner did not

make the proper showing for a stay and because any new claim probably will be barred

by the applicable statute of limitations.

         Federal district courts may stay a habeas petition in appropriate cases, such as

when “the petitioner had good cause for his failure to exhaust, his unexhausted claims

are potentially meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” Rhines v. Weber, 544 U.S. 269, 278 (2005).

Even assuming here that Petitioner is not engaged in dilatory litigation tactics, he did not

explain in his motion why he failed to exhaust state remedies for his new claim before

he filed his habeas petition. He also did not describe his new claim or provide any basis

for concluding that the new claim is meritorious. Thus, Petitioner did not satisfy the




                                                2
requirements for staying his case, and the Court denies his motion to hold the habeas

petition in abeyance.

                                               s/ Victoria A. Roberts
                                               VICTORIA A. ROBERTS
Dated: 5/24/19                                 UNITED STATES DISTRICT JUDGE




                                           3
